t c summary opinion united_states tax_court menace st hilaire petitioner v commissioner of internal revenue respondent docket no 776-02s filed date menace st hilaire pro_se monica j miller for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues are whether petitioner is entitled to a dependency_exemption deduction for his minor son a child_care_credit under sec_21 for his son a child_tax_credit ctc under sec_24 for his son an earned_income_credit eic for his son and head_of_household filing_status petitioner resided in orlando florida at the time the petition was filed the facts may be summarized as follows petitioner and his wife camelite were married in they have three children including a son mackcande mackcande was years old in during petitioner and his wife lived together and they filed a joint federal_income_tax return for that year petitioner’s testimony at to where they lived at that time is contradictory in date petitioner and his son allegedly rented one room in an apartment that his wife owned pincite jernigan avenue orlando florida the remainder of the apartment was rented to another family petitioner’s wife and the two other children allegedly lived pincite botany court in orlando mackcande’s school records and camelite’s driver’s license and motor_vehicle registration however show that she lived pincite jernigan avenue although again petitioner’s testimony is unclear as we understand camelite prepared meals for petitioner and mackcande and at night they returned to jernigan avenue to sleep petitioner paid for most of the expenses of maintaining the residence pincite botany court petitioner and camelite were not legally_separated pursuant to a decree of divorce or legal_separation in preparing his federal_income_tax return petitioner claimed with respect to mackcande a dependency_exemption deduction an eic a child_care_credit based on amounts he allegedly paid to camelite for taking care of mackcande a ctc and used the head_of_household filing_status respondent disallowed the dependency_exemption deduction the eic the child_care_credit and the ctc respondent also determined that petitioner’s proper filing_status was married_filing_separately petitioner testified that camelite would not file a joint_return because she would not get a tax_refund dependency_exemption deduction petitioner argues that he is entitled to claim a dependency_exemption deduction with respect to mackcande sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a minor dependent if the taxpayer provides more than half of the support for the minor dependent a son of a taxpayer is included in the definition of a dependent sec_152 the sole issue with regard to the dependency_exemption deduction claimed by petitioner is whether petitioner has established that he provided more than half of the support for mackcande it is unclear whether respondent still contends that petitioner is not entitled to the dependency_exemption deduction we are satisfied however that petitioner provided more than half of the support for mackcande accordingly petitioner is entitled to a dependency_exemption deduction for mackcande ctc sec_24 provides a ctc for a qualifying_child a qualifying_child includes an individual under the age of for whom the taxpayer is allowed to claim a deduction under sec_151 and who bears a relationship to the taxpayer as described in sec_32 sec_24 petitioner claimed the ctc for mackcande as a qualifying_child respondent agrees that mackcande is a qualifying_child if petitioner can claim a dependency_exemption deduction for him under sec_151 as discussed above petitioner is entitled to claim mackcande as a dependent and therefore is also entitled to a ctc under sec_24 child_care_credit sec_21 provides for a credit for a percentage of the expenses for the care of a child under age paid_by an individual to enable the individual to be gainfully_employed sec_21 provides that if an individual is married at the end of the taxable_year the individual and his spouse must file a joint_return in order to be entitled to the credit an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married sec_21 putting aside the fact that petitioner did not substantiate any child care expenses for the reasons stated below we hold that petitioner was married during the taxable_year did not file a joint_return with his wife and accordingly is not entitled to claim a child_care_credit eic sec_32 generally provides eligible individuals with an eic against their income_tax_liability an eligible_individual is defined as any individual who has a qualifying_child sec_32 a qualifying_child includes a son of the taxpayer sec_32 who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_32 respondent concedes that petitioner satisfies these requirements sec_32 provides however that in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 again as discussed below we find that petitioner was married during the taxable_year and since he and his wife did not file a joint_return petitioner is not entitled to claim an eic head_of_household filing_status petitioner claims that he maintained as his household the principal_place_of_abode of mackcande and therefore is entitled to use the head_of_household filing_status sec_2 provides the requirements for head_of_household filing_status to qualify as a head of a household a taxpayer must be unmarried at the end of the taxable_year sec_2 for the reasons discussed below we find that petitioner was married at the end of the taxable_year and is not entitled to use the head_of_household filing_status petitioner’s marital status petitioner’s eligibility to claim the child_care_credit eic and head_of_household filing_status depends on whether he is treated as being unmarried sec_7703 provides that an individual’s marital status shall be determined at the end of the taxable_year and an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married sec_7703 petitioner does not meet this requirement sec_7703 provides in pertinent part that if an individual who is married and who files a separate_return maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child with respect to whom such individual is entitled to a deduction for the taxable_year under sec_151 such individual furnishes over one-half of the cost of maintaining such household during the taxable_year and during the last months of the taxable_year such individual’s spouse is not a member of such household such individual shall not be considered as married these requirements are stated in the conjunctive and the requirements of each paragraph must be satisfied we are willing to assume but do not decide that petitioner satisfies the requirements of paragraphs and we find however that petitioner’s wife was a member of his household regardless of what the sleeping arrangements may have been and where the household was petitioner’s wife camelite was very much a part of his household by his own testimony petitioner paid virtually all of the expenses for his family camelite prepared meals for the family and it appears to us shared with petitioner the raising of all three children we conclude that she and petitioner shared the same household we have seen an increasing number of cases where there have been alleged convoluted living arrangements that have no discernable substance except for attempts to take advantage of tax deductions and credits often this results from advice given by tax_return_preparers who know better this is a dangerou sec_2 sec_7491 dealing with the burden_of_proof has no application to this case because petitioner has not satisfied the requirements of sec_7491 game and we urge such taxpayers and their return preparers to be more circumspect not only do the taxpayers end up paying interest for the current_year they may be subject_to penalties or the denial of otherwise allowable credits in future years see sec_32 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
